DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 16, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 16 with the allowable feature being: a circuit board comprising: second and third portions extending from first portion with the first portion therebetween; at least one signal line extending from the second portion to the third portion; a plurality of ground patterns extending from the second portion to the third portion and at least partially overlapping each other; a plurality of first and second conductive vias electrically connecting the plurality of ground patterns, wherein the plurality of ground patterns include a meander form at the first portion, and wherein the circuit board comprises a first layer and a second layer that extend from the second portion to the third portion, the first layer and the second layer face each other in a nonbonded state at the first portion
One close prior art NEC (JP 2009-111309A) teaches of a circuit board comprising: a first portion, a second portion, and a third portion, the second and third portions extending from the first portion with the first portion therebetween; at least one signal line extending from the second portion to the third portion; a plurality of ground patterns extending from the second portion to the third portion and at least partially overlapping each other; a plurality of first conductive vias positioned at the second portion and electrically connecting the plurality of ground patterns to each other; and a plurality of second conductive vias positioned at the third portion and electrically connecting the plurality of ground patterns to each other; however NEC does not teach wherein the plurality of ground patterns include a meander form at the first portion, and wherein the circuit board comprises a first layer and a second layer that extend from the second portion to the third portion, the first layer and the second layer face each other in a nonbonded state at the first portion.
Another close prior art Morishita (US 2011/0230146 A1) teaches of a circuit board comprising: a first portion, a second portion, and a third portion, the second and third portions extending from the first portion with the first portion therebetween; at least one signal line extending from the second portion to the third portion; a plurality of ground patterns extending from the second portion to the third portion and at least partially overlapping each other; wherein the plurality of ground patterns include a meander form at the first portion; however Morishita does not teach a plurality of first conductive vias positioned at the second portion and electrically connecting the plurality of ground patterns to each other; and a plurality of second conductive vias positioned at the third portion and electrically connecting the plurality of ground patterns to each other, and wherein the circuit board comprises a first layer and a second layer that extend from the second portion to the third portion, the first layer and the second layer face each other in a nonbonded state at the first portion.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896